 Case 6:20-cv-00409-JDK-JDL Document 17 Filed 04/01/21 Page 1 of 2 PageID #: 47




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

JOSHUA JAVON JACKSON,                     §
#1668895,                                 §
                                          §
      Petitioner,                         §
                                          §
v.                                        §    Case No. 6:20-cv-409-JDK-JDL
                                          §
DIRECTOR, TDCJ-CID,                       §
                                          §
      Respondent.                         §

           ORDER ADOPTING REPORT AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE
       Petitioner Joshua Javon Jackson, a Texas Department of Criminal Justice

 inmate, proceeding pro se, filed this federal petition for a writ of habeas corpus

 pursuant to 28 U.S.C. § 2254. The petition was referred to United States Magistrate

 Judge John D. Love for findings of fact, conclusions of law, and recommendations for

 disposition.

       On February 22, 2021, Judge Love issued a Report and Recommendation

 recommending that the Court dismiss the petition with prejudice. Judge Love also

 recommended that a certificate of appealability be denied. Docket No. 13. Petitioner

 received a copy of this Report by mail on March 2, 2021. Docket No. 16.

       This Court reviews the findings and conclusions of the Magistrate Judge de

 novo only if a party objects within fourteen days of service of the Report and

 Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court

 examines the entire record and makes an independent assessment under the law.

 Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),


                                          1
Case 6:20-cv-00409-JDK-JDL Document 17 Filed 04/01/21 Page 2 of 2 PageID #: 48




superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

file objections from ten to fourteen days).

      Here, Petitioner did not object in the prescribed period. The Court therefore

reviews the Magistrate Judge’s findings for clear error or abuse of discretion and

reviews the legal conclusions to determine whether they are contrary to law. See

United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied, 492 U.S.

918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

      Having reviewed the Magistrate Judge’s Report and the record in this case,

the Court finds no clear error or abuse of discretion and no conclusions contrary to

law. Accordingly, the Court hereby ADOPTS the Report and Recommendation of the

United States Magistrate Judge (Docket No. 13) as the findings of this Court. This

petition for habeas corpus is hereby DISMISSED WITH PREJUDICE. The Court

DENIES a certificate of appealability.

      So ORDERED and SIGNED this 1st              day of April, 2021.



                                              ___________________________________
                                              JEREMY D. KERNODLE
                                              UNITED STATES DISTRICT JUDGE




                                              2
